Citation Nr: 0111118	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
tinnitus.

4.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.

5.  Evaluation of neurodermatitis, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from January 1967 to 
December 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The issues pertaining to the evaluation of PTSD and 
neurodermatitis, as well as the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for tinnitus, are addressed in the remand 
portion of this decision.

In a letter dated in April 1999 (and received in June 1999), 
the appellant filed a claim for service connection for 
hyperacusis.  This matter has not been addressed by the RO 
and is being referred for appropriate action.


FINDINGS OF FACT

1.  The appellant is a combat veteran.

2.  The appellant had noise exposure during combat service in 
Vietnam.  

3.  The appellant has a left ear hearing loss disability.

4.  A VA medical opinion indicates that the appellant's left 
ear hearing loss disability could be due to noise exposure 
during military combat service.

5.  The appellant does not have a right ear hearing loss 
disability.

6.  The veteran initiated a timely appeal from an October 
1993 rating decision which assigned initial ratings of 30 
percent for PTSD and 10 percent for neurodermatitis.

7.  On July 13, 1995, the RO issued a Statement of the Case 
(SOC) which addressed, among other issues, the assignment of 
ratings of 30 percent for PTSD and 10 percent for 
neurodermatitis.

8.  Within 60 days of the issuance of the SOC, the veteran 
requested an extension of time to file his substantive 
appeal.  

9.  In a September 22, 1995 letter, the RO erroneously 
advised the appellant that his appeal period had expired.  

10.  In a letter titled "[n]otice of [d]isagreement," dated 
November 22, 1995 and apparently received in December 1995, 
the appellant again requested an extension of time for filing 
an appeal and stated that he suffered from a skin disease, an 
inner ear problem, and a severe case of PTSD.  

11.  In December 1995, the RO again advised the appeal that 
his appeal period had expired.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred due to 
active duty service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2000).

2.  A right ear hearing loss disability was not incurred due 
to active duty service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (2000).

3.  The appellant timely perfected his appeal from an October 
1993 rating decision which assigned initial ratings of 30 
percent for PTSD and 10 percent for neurodermatitis.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.202, 
20.302, 20.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The record indicates that the appellant is a combat veteran 
and was awarded the Combat Infantryman Badge.  He claims that 
he was exposed to noise during combat.  In a letter dated in 
April 1993, he stated that he "was hit with the concussion 
of thousands of ordinance explosions which literally broke 
[his] hearing mechanisms."   

The appellant's service medical records do not indicate that 
he had any hearing loss.  His separation examination report, 
dated in November 1968, indicates that his hearing in each 
ear was 15/15 at 500, 1000, 2000, and 4000 Hertz.  It appears 
that his hearing was not measured at 3000 Hertz.    

The current medical evidence of record include a VA 
examination, dated in October 1993, which indicates that the 
appellant's hearing was normal in both ears.  A subsequent VA 
examination, dated in August 1999, indicates that his 
puretone averages were within normal limits, but that a high 
frequency  sensorineural hearing loss was measured.  His 
auditory threshold in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear was as follows: 15, 15, 10, 
15, and 25, respectively.  His speech recognition score in 
the right ear was 94 percent.  His auditory threshold in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz in the left 
ear was as follows: 20, 15, 15, 25, and 30, respectively.  
His speech recognition score in the left ear was 92 percent.  
The examiner noted the appellant's history of military noise 
exposure from battle in Vietnam.  He also reported 
occupational noise exposure for 4-5 years while working as a 
carpenter around power tools.  The examiner stated that the 
appellant's hearing loss could be related to military or 
occupational noise exposure.  

In light of the veteran's combat service, the Board is 
required to accept such satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service.  To that end, the Board is 
required to resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154.  Therefore, and with 
consideration of the available evidence regarding current 
hearing loss, evidence of in-service noise exposure, and the 
examiner's conclusion that this could be due to military 
noise exposure, the Board finds that the currently manifested 
left ear hearing loss disability was incurred as a result of 
combat service.  Gilbert v. Derwinski, 1 Vet. App.  49, 54-55 
(1990).  

However, a right ear hearing loss, as defined by VA 
regulation, is not shown.  The appellant's puretone threshold 
and speech recognition score for the right ear, as reported 
above, are not considered a disability under 38 C.F.R. 
§ 3.385.  Thus, although the Board has accepted the 
appellant's assertion of noise exposure during combat 
service, in accordance with 38 U.S.C.A. § 1154, service 
connection cannot be granted for right ear hearing loss as a 
hearing loss disability, as defined by VA regulation, is not 
shown.  

With regards to the right ear, the Board notes that during 
the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  After 
reviewing the record, the Board is satisfied that all 
relevant facts with respect to this issue have been properly 
developed and that no useful purpose would be served by 
remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
additional development is necessary in this case.  The 
appellant has not indicated that there is any additional 
evidence showing right ear hearing loss.  Rather, he reports 
that he has other disorders of the ear (hyperacusis, ear 
infections, etc.), which are "not necessarily accompanied by 
hearing loss."  In addition, the appellant's SOC in July 
1995 notified him of the applicable laws and regulations, the 
reason for the denial of service connection, and the evidence 
necessary to establish service connection.  

There is no further duty to notify him of what is necessary 
to establish entitlement to service connection.  The Board 
notes that a subsequent rating decision, dated in September 
1999, and SOC, dated in June 2000, addressed this issue as 
one of new and material evidence.  However, the RO considered 
the additional evidence of record and correctly determined 
(for the right ear) that the evidence did not show that he 
had right ear hearing loss disability for VA purposes.    
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue of entitlement to service connection for a right 
ear hearing loss disability, and that the duty to assist the 
appellant has been satisfied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

With regards to the left ear, the Board also finds no 
prejudice to the appellant in not remanding the claim for the 
RO's consideration of the Veteran Claims Assistance Act of 
2000 as the Board is granting service connection.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Initial Ratings for PTSD and Neurodermatitis

The record indicates that by an October 1993 rating decision, 
the RO awarded service connection for PTSD and 
neurodermatitis, and denied service connection for bilateral 
hearing loss.  The RO awarded a 30 percent rating for PTSD, 
and a 10 percent rating for neurodermatitis.  In May 1994, 
the appellant filed a notice of disagreement with the ratings 
assigned for his PTSD and neurodermatitis, as well as the 
denial of service connection for bilateral hearing loss.  On 
July 13, 1995, the RO issued a Statement of the Case (SOC).  
On September 8, 1995, the appellant submitted a request for a 
60 day extension of time in order to file a substantive 
appeal.  He stated that he needed more time to develop and 
substantiate his claim.  However, in a letter dated September 
22, 1995, the RO advised the appellant that no action could 
be taken on his appeal because his right to appeal had 
expired.  In a letter titled "[n]otice of [d]isagreement," 
dated November 22, 1995, the appellant again requested an 
extension of time for filing an appeal.   He stated that he 
suffered from a skin disease, an inner ear problem, and a 
severe case of PTSD.  He stated that he was not always in 
good enough shape to handle the paperwork process due to his 
disabilities.  He also stated that he needed time to try and 
obtain evidence from his local civilian physician to support 
his claim.  In December 1995, the RO again advised the 
appellant that his appeal period had expired.  

The Board notes that the appellant's September 8, 1995, 
letter requesting an extension of time to file his 
substantive appeal was within 60 days of the issuance of the 
SOC on July 13, 1995.  The RO erroneously advised the 
appellant that his appeal period had expired.  38 C.F.R. 
§§ 20.302, 20.303 (2000).  This request should have been 
granted.  38 C.F.R. § 20.303.  As the RO's September 22, 
1995, letter mislead the appellant in informing him that his 
appeal period had expired, the Board finds that the 
appellant's November 22, 1995, "[n]otice of [d]isagreement" 
constitutes a timely substantive appeal.  38 C.F.R. 
§§ 20.202, 20.302, 20.303 (2000).  Thus, the Board concludes 
that a timely appeal of the October 1993 rating decision has 
been filed with regards to the issues pertaining to service 
connection for bilateral hearing loss, as well as the ratings 
assigned for PTSD and neurodermatitis.  

The Board additionally notes that in July 1996, the appellant 
again requested an increased rating for his neurodermatitis.  
On September 20, 1996, the RO advised him that his request 
for an increased rating was denied.  On October 6, 1996, a 
notice of disagreement was received; although the letter is 
dated in September 1997 and stamped (on the back of the 
letter) as received on September 23, 1997, the front of the 
letter indicates that it was received in October 1996.  In 
either case, the notice of disagreement would be considered 
timely.  38 C.F.R. §§ 20.302, 20.305 (2000).  However, the RO 
erroneously determined that it was untimely.  Regardless of 
this, however, as explained previously, this issue has been 
pending since the original claim which was filed in 1993.  

The issues pertaining to the evaluation of PTSD and 
neurodermatitis will be address further in the REMAND portion 
of this decision.  


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.

Entitlement to service connection for a right ear hearing 
loss disability is denied.

The appellant timely perfected his appeal from an October 
1993 rating decision which assigned initial ratings of 30 
percent for PTSD and 10 percent for neurodermatitis.  To this 
extent only the appeal is granted.  


REMAND

The record indicates that entitlement to service connection 
for tinnitus was denied by means of a rating decision dated 
in June 1995.  That decision was not appealed and is 
therefore a final decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R.  §§ 20.302, 20.1103 (2000).  In a statement dated 
in April 1999 and received in June 1999, the appellant filed 
a claim for service connection for tinnitus.  The RO has 
addressed this issue as entitlement to service connection.  
Bernard v. Brown, 4 Vet. App. 384 (1993), provides that to 
avoid prejudice to the veteran by rendering decisions on the 
merits of claims which were denied on the basis of finality, 
it must be shown that he had sufficient notice of the need to 
address those issues in submissions, arguments, and testimony 
on appeal.  The record before the Board demonstrates that the 
veteran has not been provided such notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, this matter must be 
remanded for the RO to adjudicate this issue as whether new 
and material evidence has been submitted to reopen the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000). 

With regards to the issues of neurodermatitis and PTSD, the 
record before the Board is stale.  No action has been taken 
on these issue since the issuance of the SOC in July 1995.  
The record before the Board indicates that the veteran last 
underwent VA examinations for these disabilities in 1997.  
Therefore the Board finds that additional development, to 
include VA examinations, is required.  See Ardison v. Brown, 
6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should adjudicate the claim of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for tinnitus.

2.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records pertaining to neurodermatitis and 
PTSD from 1993 to the present, and 
associate such records with the claims 
file.   

3.  The RO should then schedule the 
appellant for VA examinations for his 
PTSD and neurodermatitis to determine the 
severity of each condition.  The examiner 
should prepare an examination report that 
corresponds to the applicable rating 
criteria.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate these claims.  The RO is 
reminded that the rating criteria for 
evaluation of psychiatric disorders 
changed during the pendency of this 
appeal.  Therefore, both the old and the 
new provisions of the rating code should 
be addressed.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  The appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 



